DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/28/2022 has been entered.
Status of the Claims
3.	The status of the claims as filed in the reply dated 10/28/2022 are as follows:
	Claims 1 and 15 are amended,
	Claim 17 is canceled,
	Claims 1-16 and 18-20 are currently pending. 
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-3, 6, 8, 11-16 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohler et al. (U.S. Patent Publication No. 2011/0100611, “Ohler”, previously cited) in view of Hanzawa et al. (U.S. Patent Publication No. 2016/0282056, “Hanzawa”, previously cited). 

Regarding Claim 1, Ohler discloses a process system (fig 4) comprising heat storages (42, 44, 46), which are designed to storage heat between an upper TO (at the hot tanks) and a lower temperature (at the cold tanks) and to discharge the same again (during charging and discharging, see fig 5a-f), and comprising a conduit arrangement (see annotated fig 4 below) for the transport of heat transporting medium to the heat storages and away from them again, characterized in that a plurality of process units (36, 38, 40) that are operable between the upper and a lower temperature are provided, and are each operatively arranged between two heat storages through the conduit arrangement (fig 4), wherein each of the heat storages having a reactor operatively arranged between them is designed to accept and discharge heat with a wavelike temperature profile  between the upper To and the lower process temperature Tu (as they having charging and discharging phase and thus create a wavelike temperature profile, see ¶0054-0060).  
However, Ohler does not explicitly disclose wherein the process units are reactors. Hanzawa, however, discloses a heat storage system (fig 1) wherein process units (R1, R2, R3) are process units (¶0057). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Ohler to have the process units be reactors in order to allow for reactions in the units to allow reactions in the process units and increase heat storage (see ¶0018 of Hanzawa). 

    PNG
    media_image1.png
    623
    821
    media_image1.png
    Greyscale


Regarding Claim 2, the combination of Ohler and Hanzawa discloses all previous claim limitations. Ohler further discloses wherein a feed line (see annotated fig 4 below) for the heat transporting medium is provided, and opens into a process units, which in turn is connected to a further heat source (34), which preferably delivers heat at a temperature of TO (at the hot tank).

    PNG
    media_image2.png
    623
    821
    media_image2.png
    Greyscale


Regarding Claim 3, the combination of Ohler and Hanzawa discloses all previous claim limitations. Ohler further discloses wherein the heat storages (42, 44, 46) are designed to accept and discharge heat with a wavelike temperature profile (as they heat up and then cool down during charging and discharging and thus create a wavelike temperature profile).

Regarding Claim 6, the combination of Ohler and Hanzawa discloses all previous claim limitations. Ohler further discloses wherein an enclosed heat storages (42) have a length in the range of a quarter of a temperature wave WK (as the combined process group would have a length which could be said to correspond to quarter of a temperature wave).


Regarding Claim 8, the combination of Ohler and Hanzawa discloses all previous claim limitations. Ohler further discloses wherein the heat storages (42, 44, 46) located at the ends of a combined process group (combined 36, 38, 40) have a length in the range of half a temperature wave WK (as the combined process group would have a length which could be said to correspond to half a temperature wave).

Regarding Claim 11, the combination of Ohler and Hanzawa discloses all previous claim limitations. Ohler further discloses wherein multiple simple process groups (36/42, 38/44, 40/46), each including a process unit (36, 38, 40) and two heat storages (hot and cold tanks of 42, 44, 46) enclosing said process unit between them are connected in parallel by the conduit arrangement (L) (see annotated fig 4 below), and wherein the heat storages have a cold and a warm side in operation (hot and cold tanks), the warm sides of the heat storages of each process group are connected to the associated process unit via the conduit arrangement (L) and the cold sides are interconnected to other cold sides across the groups (at least via the conduits and process units).

    PNG
    media_image3.png
    623
    821
    media_image3.png
    Greyscale


Regarding Claim 12, the combination of Ohler and Hanzawa discloses all previous claim limitations. Oher further discloses wherein a control is provided to cause a temperature wave Wa-Wd to pass cyclically back and forth (during charging and discharging) through the process unit in each process group (36/42, 38/44, 40/46), and wherein the controller is designed for causing the temperature waves Wa-Wd of the process groups to run back and forth at the same frequency (as they are connected in series) but with a phase shift with respect to each other (as there is temperature shift between adjacent process groups).


Regarding Claim 13, the combination of Ohler and Hanzawa discloses all previous claim limitations. Ohler further discloses wherein in operation the heat storage of a simple process group (36, 42) has a temperature distribution which corresponds to a substantially symmetrical temperature wave (W, Wa-Wd, WK) (as during charging the temperature falls from the hot tank to the process unit and then to the cold tank and thus has a substantially symmetrical temperature wave).

Regarding Claim 14, the combination of Ohler and Hanzawa discloses all previous claim limitations. Ohler further discloses wherein in operation the heat storages of a combined process group (combined 36, 38, 40, 42, 44, 46) have a temperature distribution which capable of corresponding to a substantially asymmetrical temperature wave (W, Wa-Wd, WK) in the form of a sawtooth (via controlling the temperature distribution). A recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here.

Regarding Claim 15, the combination of Ohler and Hanzawa discloses all previous claim limitations. Ohler further discloses a method (fig 4) for cyclically heating and cooling a plurality of process units (36, 38, 40) which are operable between an upper (TO)(from the hot tank) and a lower temperature (TU)(from the cold tank), characterized in that at least two process units are heated and cooled again (during charging and discharging, see figs 5a-f, ¶0054-0056) with a phase shift between them (as the temperature rises/falls relative to adjacent process unit) , wherein the process units are each heated from a heat storage (hot tank) assigned to them, and heat that is emitted from them during cooling is transferred to a heat storage (cold tank) assigned to them, wherein in order to cool a process unit (36) a heat storage (cold tank of 42) assigned to it is discharged, thereby giving heat in the range of the upper temperature (TO) into the process unit, this heat tending towards the lower temperature (Tu) by discharging (see ¶0054-0056), and wherein in order to heat a process unit (36) a heat storage (hot tank of 42) assigned thereto releases this heat in the range of the lower temperature (Tu), and this heat increasing towards the upper temperature (TO) during warming of the process unit (see ¶0054-0056).

Regarding Claim 16, the combination of Ohler and Hanzawa discloses all previous claim limitations. Ohler further discloses wherein the at least two process units (36, 38, 40) are heated and cooled again with the same frequency (as they connected in sequences and thus are heat and cooled at the same time).


Regarding Claim 18, the combination of Ohler and Hanzawa discloses all previous claim limitations. Ohler further discloses wherein the phase shift is created in such manner that heat originating from a further heat source (34) is taken from said source in substantially regular time interval and can be introduced into the cycle of heating and cooling the multiple process units (see ¶0054-0056).

Regarding Claim 19, the combination of Ohler and Hanzawa discloses all previous claim limitations.  Ohler further discloses wherein process units and the heat storages assigned to them are connected to each other alternatingly in series by a conduit arrangement (L)(see annotated fig 4 below), and the heat storages are operated with a wave-shaped temperature stratification which forms a wave WK (as they heat up and then cool down during charging and discharging and thus create a wavelike temperature profile), which advances through the heat storages and process units according to a direction of flow of a heat transporting medium (flowing through 28), and that furthermore a change in the direction of flow through the heat storages and process units is clocked in such manner that the wave WK constantly oscillating back and forth (during the charging and discharging), runs through at least part of all process units (as they are connected in series, fig 4).

    PNG
    media_image1.png
    623
    821
    media_image1.png
    Greyscale

Regarding Claim 20, Ohler further discloses wherein process groups (36/42, 38/44, 40/46) are connected via a conduit arrangement (L) (see annotated fig 4 below), each process group comprising a process unit (36, 38, 40) arrange between two associated heat storages (hot and cold tanks of 42, 44, 46), and wherein the process groups in turn are connected to each other in parallel via the conduit arrangement (L) (fig 4), the heat storages in each process group being operated with a wavelike temperature stratification that forms a wave Wa-Wd, (as during charging the temperature falls from the hot tank to the process unit and then to the cold tank and thus has a substantially symmetrical temperature wave) which passes according to a direction of flow of heat transporting medium through its process group, and further a change in the direction of flow is time interval for each of the process groups connected in parallel (connected to the heat storages in parallel) in such manner that the waves Wa-Wd of the process groups continuously pass back and forth in oscillating manner through the process unit of the group (during charging and discharing).

    PNG
    media_image3.png
    623
    821
    media_image3.png
    Greyscale

6.	Claims 1, 4, 7, 9, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hemrle et al. (U.S. Patent Publication No. 2012/0080168, “Hemrle”, previously cited) in view of Hanzawa et al. (U.S. Patent Publication No. 2016/0282056, “Hanzawa”, previously cited).

Regarding Claim 1, Hemrle discloses a process system (fig 6) comprising heat storages (20, 22, 24), which are designed to storage heat between an upper (at 24) and a lower temperature (at 24) and to discharge the same again (¶0004), and comprising a conduit arrangement for the transport of heat transporting medium to the heat storages and away from them again (¶0054-0056), characterized in that a plurality of process units (16a, 16b) that are operable between the upper and a lower temperature  are provided, and are each operatively arranged between two heat storages through the conduit arrangement (Fig 6), wherein each of the heat storages having a reactor operatively arranged between the is designed to accept and discharge heat with a wavelike temperature profile between the upper To and the lower process temperature Tu (as they have a charging and discharging and thus create a wavelike temperature profile, such as shown in figs 2 and 3).  
However, Ohler does not explicitly disclose wherein the process units are reactors. Hanzawa, however, discloses a heat storage system (fig 1) wherein process units (R1, R2, R3) are process units (¶0057). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Ohler to have the process units be reactors in order to allow for reactions in the units to allow reactions in the process units and increase heat storage (see ¶0018 of Hanzawa). 



    PNG
    media_image4.png
    650
    783
    media_image4.png
    Greyscale


Regarding Claim 4, the combination of Hemrle and Hanzawa discloses all previous claim limitations. Hemrle further discloses a wherein the system comprises a combined process group in which at least two process units (16a, 16b) and at least three heat storages (20, 22, 24) are provided, which are connected to each other alternatingly in series by the conduit arrangement (L) in such manner that two process units enclose a one heat storage (22) between them (such as shown above in annotated fig 6).

Regarding Claim 7, the combination of Hemrle and Hanzawa discloses all previous claim limitations. Hemrle further discloses wherein the process units (16a, 16b) connected in series with heat storages (20, 22, 24) each lying for their part between two heat storages, in such manner that one heat storage (22) is located at each of the two ends (see annotated fig 6 below) of a combined process group (16a, 16b, 10, 12).

    PNG
    media_image5.png
    650
    783
    media_image5.png
    Greyscale

	Regarding Claim 9, the combination of Hemrle and Hanzawa discloses all previous claim limitations. Hemrle further discloses wherein during operation the conduit arrangement (L) has a first switching state, in which heat transporting medium in flows through the combined process group in one direction (during charging, such as shown in fig 2), and a second switching state in which heat transporting medium flows through the combined process group in the opposite direction (during discharging, such as shown in fig 3), and wherein a control is provided to switch the conduit arrangement (L) cyclically back and forth between the first and the second switching states during operation (as some sort of control must allow for the switch).

	Regarding Claim 10, Hemrle further discloses wherein a control is designed to cause a temperature wave to run back and forth cyclically over (during charging and discharging) the entire length of the combined process group (16a, 16b, 20, 22, 24) during operation.


7.	Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hemrle and Hanzawa as applied to claim 4 above, and further in view of Bindra et al. (U.S. Patent Publication No. 2014/0299306, “Bindra”, previously cited).

Regarding Claim 5, the combination of Hemrle and Hanzawa discloses all previous claim limitations. However, they do not explicitly disclose wherein three process units are reconnected with four heat storages alternatingly in series by the conduit arrangement (L) in such manner that two process units each enclose a one heat storage. Bindra, however, discloses a process system (fig 12) wherein three process units (see annotated fig 12 below) are reconnected with four heat storages (see annotated fig 12 below) alternatingly in series by the conduit arrangement (L) in such manner that two process units each enclose a one heat storage. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Hemrle, as modified, to add additional heat storages and process units such as in Brinda in order to allow for greater heat storage capacity along a greater temperature range. 

    PNG
    media_image6.png
    827
    624
    media_image6.png
    Greyscale


8.	Applicant's arguments filed 10/28/2022 have been fully considered but they are not persuasive.
a.	Applicant argues (pages 6-9) that Ohler and Hemrle fail teach wherein each of the heat storages having a reactor operatively arranged between them is designed to accept and discharge heat with a wavelike temperature profile between the upper To and the lower process temperature Tu as now required by the independent claim. The Examiner respectfully disagrees; as both discloses charging and discharging cycles and thus discharge and accept with a wavelike temperature profile.  

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY E ARANT whose telephone number is (571)272-1105. The examiner can normally be reached Monday-Friday 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571)270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRY E ARANT/Primary Examiner, Art Unit 3763